EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, wherein the first portion of the tractor tube extending over the outer surface of the inversion support catheter comprises a plurality of interlocking links forming alternating stiff regions and less stiff regions that helically spiral around the inversion support catheter, and wherein the links are configured to flare outwardly from the outer surface of the inversion support catheter in a seesawing motion as the puller is pulled proximally within the inversion support catheter.
Regarding claims 11-17, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, wherein the first portion of the tractor tube extending over the outer surface of the inversion support catheter comprises a wire forming interlocking teardrop shaped-links, wherein the interlocking teardrop shaped-links form alternating stiff regions and less stiff regions that helically spiral around the inversion support catheter and that are configured to flare outwardly from the outer surface of the elongate inversion support catheter in a seesaw motion as the puller is pulled proximally within the elongate inversion support catheter, and wherein each of the links has a length L and a grab width W when flaring outward from the outer surface of the inversion support catheter as the puller is pulled proximally, wherein W is between 30% and 90% of L.
Regarding claim 18, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, wherein the first portion of the tractor tube extending over the outer surface of the inversion support catheter comprises a wire forming interlocking teardrop shaped-links, wherein the interlocking teardrop-shaped links each have a rounded apex and each connected to two adjacent links so that the apex of each link is on an outward-facing surface of the tractor tube, wherein the interlocking teardrop shaped-links form alternating stiff regions and -51 of 53-GWM-03 US1 less stiff regions that helically spiral around the inversion support catheter and are configured to flare outwardly from the outer surface of the elongate inversion support catheter over the distal end opening of the elongate inversion support catheter in a seesaw motion as the puller is pulled proximally within the elongate inversion support catheter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        July 6, 2022